DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: a vacuum breaking device as recited in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-18 are objected to because of the following informalities:
Claim 1 recites “Antifreeze valve unit” in the preamble but should amended to instead read --An antifreeze valve unit--.
Claim 2, at line 2, recites “in function” but should instead read --as a function--.
Claims 2 and 3 each recite in the preamble “Valve unit” but should be amended to instead read --The antifreeze valve unit--.
Claims 4-18 each recite in the preamble “Antifreeze valve unit” but should be amended to instead read --The antifreeze valve unit--.
Claim 4 recites “said drain outlet is obtained upstream of” but should instead read --said drain outlet is located upstream from--.
Claim 6 recites “opens or closes an outlet, made in the lower part of said first thermostatic valve, in function of the temperature” but should be amended to instead read --opens or closes an outlet in a lower part of said first thermostatic valve as a function of the temperature--.
Claim 7 recites “wax element, able to expand and impress a closing” but should instead read -- wax element configured to expand and perform a closing--.
Claim 8 recites “wax element thermally insulated with respect to the fluid, that is able to expand and impress a closing” but should instead read --wax element thermally insulated with respect to the fluid, and that is configured to expand and perform a closing--.
Claim 10 recites “held in normally” but should instead read --held in a normally--.
Claim 13 recites “that can sealingly abut” but should instead read --configured to sealingly abut--.
Claim 14 recites “a recess obtained” but should instead read --a recess located--.
Claim 15 recites “between the pressure inside the valve body and the external pressure” but should instead read --between pressure inside the valve body and external pressure-- for proper antecedent basis. 
Claim 18, at line 2, recites “obtained” but should instead read --located--.
Claim 18, at line 2, recites “valve unit, when it is not”, but the comma should be deleted for grammatical clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim is indefinite because it is not clearly worded (possibly due to poor translation to English). It is suggested to amend the claim to instead read as follows:
1.	An antifreeze valve unit for pipes connected to air conditioning plants, the antifreeze valve unit including: 
	a valve body provided with at least one opening for receiving an operating fluid ; 
	as a function of the temperature of the fluid; and 
	a second thermostatic valve fitted at said drain outlet to enable or prevent the drain of the fluid as a function of the temperature of the external environment.
	Regarding claim 2, the claim is rejected due to dependency from claim 1.
	Regarding claim 3, the claim recites “the openings being obtained at the ends of said conduit”. The claim recites a second opening, and also depends from claim 1 which recites “at least one opening”. As such the limitation “the openings” is indefinite because it is unclear how many openings are actually required by the claim. Furthermore, it is unclear how openings can be “obtained” at ends of a conduit. For examination purposes the claim is presumed to mean that the valve body includes a conduit having a first opening at one end and a second opening at another end, wherein the second opening allows flow of an operating fluid from an air conditioner to enter the conduit.
	Regarding claim 4, the claim is rejected due to dependency from claim 3.
	Regarding claim 5, the claim is rejected due to dependency from claim 1.
	Regarding claim 6, the claim recites a “lower part” of the first thermostatic valve. The term “lower” is a relative term which renders the claim indefinite. The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear at what point of delineation a portion of the first thermostatic valve would cease to be considered an “upper” part and instead be considered a “lower” part. For examination purposes any outlet that is not explicitly set forth as being in an upper part of a valve will be considered to meet the limitations of the claim.
	Regarding claim 7, the claim is rejected due to dependency from claim 6.
	Regarding claims 8, 16, and 18, the claims recite an “upper part” of the second thermostatic valve. The term “upper” is a relative term which renders the claims indefinite. The term “upper” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear at what point of delineation a portion of the first thermostatic valve would cease to be considered a “lower” part and instead be considered an “upper” part. For examination purposes any wax element that is not explicitly set forth as being in a lower part of a valve will be considered to meet the limitations of the claim.
	Regarding claim 9, the claim recites “the lower part of the thermostatic wax element”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the term “lower” is an indefinite relative term for the same reasons as noted in regards to the rejection of claim 6 above. For examination purposes the claim is presumed to recite the thermostatic wax element of the first thermostatic valve being slidingly housed in the manner as claimed. 
	Regarding claim 10, the claim recites “a second spiral spring”. However, this limitation is indefinite because the claim (and the claims from which it depends) does not recite a first spiral spring and thus it is unclear how many springs are required. For examination purposes the claim is presumed to recite a spring holding the second thermostatic valve in a normally open position.
	Regarding claims 11-12, the claims each recite “the aforesaid geometric axis”. However, there is insufficient antecedent basis for the limitation in the claims or in the claims from which they depend. For examination purposes the claims are presumed to refer to the geometric axis as recited in claim 5.
	 Regarding claim 13, the claim recites “the lower end thereof”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the term “lower” is an indefinite relative term for the same reasons as noted in regards to the rejection of claim 6 above. For examination purposes the claim is presumed to recite the cap-shaped shutter device including a disc-shaped shutter configured to sealingly abut the outlet.
	Regarding claim 14, the claim recites “the lower end thereof”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the term “lower” is an indefinite relative term for the same reasons as noted in regards to the rejection of claim 6 above. For examination purposes the claim is presumed to recite the shutter device including a conic shutter configured to sealingly abut the claimed recess.
	Regarding claim 15, the claim recites “the conduit”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is presumed to refer to the conduit recited in claim 3.
	Further regarding claim 16, the claim recites “which drives the shutter device”. However, this limitation is indefinite as it is unclear which element drives the shutter device. For examination purpose it is presumed that the claimed knob is utilized to drive the shutter device in the manner as required by the claim.
	Regarding claim 17, the claim is rejected due to dependency from claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenny (US 4,016,901).
	As to claim 1, Kenny discloses an antifreeze valve unit for pipes 26/32, the unit thus being capable for use with pipes connected to air conditioning plants. The valve unit includes:
	a valve body 12 provided with openings 28/34 capable of receiving an operating fluid from an air conditioning plant; 
	a first thermostatic valve 58 fitted at a drain outlet 36 to drain the fluid as a function of the temperature of the fluid (col. 4, lines 35-45); and 
	a second thermostatic valve 82 fitted at said drain outlet to enable or prevent the 
drain of the fluid as a function of the temperature of the external environment (col. 4, lines 47-57.
	As to claim 2, the second thermostatic valve 82 of Kenny opens or closes the drain outlet 36 as a function of the temperature of the external environment (col. 4, lines 47-57).
	As to claim 3, Kenny discloses an opening 28 located at one end of a conduit 22 and capable of permitting a flow of fluid from a pipe of an air conditioning plant through said conduit 22 to the opposite end thereof and out of a second opening 34 (Fig. 1). 
	As to claim 5, the thermostatic valves 58/82 of Kenny are arranged coaxially with respect to a geometric axis (Fig. 1).
	As to claim 8, the second thermostatic valve 82 of Kenny includes an upper part containing a thermostatic wax element (Fig. 1; col. 5, lines 10-15) thermally insulated with respect to the fluid (col. 3, lines 66-67) and that is configured to expand and close the drain outlet 36 if the environment temperature is greater than a set calibration temperature (col. 4, lines 45-55). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kenny as applied in the rejections above.
	As to claim 4, Kenny does not explicitly teach the drain outlet 36 being upstream of the first thermostatic valve 58. However, the function of the valve of Kenny is the same as that of the claimed invention, i.e. when the ambient temperature is sufficiently low the drain outlet is allowed to be opened in response to temperature of the operating fluid (col. 4, lines 35-57). Therefore the particular location of the first thermostatic valve relative to the drain outlet is not considered to be relevant to the function of the valve, and it would have been an obvious design choice to modify the Kenny reference by having the claimed configuration, since the applicant has not disclosed that having a particular thermostatic valve orientation solves any stated problem or provides any unexpected result, and it appears that the valve would perform equally well with the drain outlet being upstream or downstream of the first thermostatic valve. 
	As to claim 6, Kenny does not explicitly teach opening an outlet in the first thermostatic valve 58 in the manner as claimed. However, the function of the valve of Kenny is the same as that of the claimed invention, i.e. when the ambient temperature is sufficiently low the operating fluid is allowed to be drained in response to the temperature of the operating fluid (col. 4, lines 35-57). Therefore, absent any disclosure of criticality or unexpected result provided by the claimed feature, such is considered to be functionally equivalent as it arrives at the same operation as that of Kenny in a manner involving predictable results to one of ordinary skill in the art. Because the configurations were art-recognized equivalents at the time of the invention in those applications where it is immaterial whether one or two outlets are used to drain fluid, one of ordinary skill would have found it obvious to configure the valve of Kenny in the manner as claimed.
	As to claim 7, Kenny teaches that the first thermostatic valve 58 includes a thermostatic wax element (col. 5, lines 10-15) capable of closing the outlet if the fluid temperature is greater than a set calibration temperature (col. 4, lines 30-45).
	As to claim 9, Kenny teaches the lower part of the thermostatic wax element of the first valve 58 being housed slidingly on a cap-shaped shutter device 42 which is held normally open by a first spiral spring 56 (Fig. 1; col. 3, lines 30-35).
	As to claim 10, Kenny teaches that the second thermostatic valve 82 includes a shutter device 42/92 connected to the thermostatic wax element by an intermediate thermoinsulating element 94 and held in a normally open position by a spiral spring 56 (Fig. 1).
	As to claim 11, Kenny teaches the wax element of valve 58 and the cap shaped shutter device 42 being movable along the direction of a geometric axis (Fig. 1).
	As to claim 12, Kenny teaches the wax element of valve 82 and the shutter device 42/92 being movable along the direction of a geometric axis (Fig. 1).
	As to claim 13, Kenny teaches an embodiment wherein the shutter device includes a disc shaped shutter 148 to sealingly abut the outlet (Fig. 3).
	As to claim 14, Kenny teaches the shutter device including a conic shutter 48 that can sealingly abut on a recess located in the valve body 12 at the drain outlet 36 (Fig. 1).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kenny as applied in the rejections above, and further in view of Dulin (US 2017/0167625).
	As to claim 15, Kenny does not explicitly teach a vacuum breaking device as claimed. However, Dulin teaches that it is known to use a vacuum break 46 in a temperature controlled purge valve to restore balance between the pressure inside a valve and the external pressure in the event of a reduction of pressure within a conduit of the valve (paragraph 45). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Kenny to include a vacuum break as claimed and taught by Dulin in order to provide a configuration for more reliable valve operation. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kenny as applied in the rejections above, and further in view of Caleffi (WO 2018/207083) and Emanuel (US 2,839,247).
	As to claim 16, Kenny teaches a knob 16’ provided to replace the upper part of the second thermostatic valve 82, wherein the knob 16’ is utilized to drive the shutter device toward the drain outlet (Fig. 3), but does not explicitly teach that the knob 16’ is capable of driving the shutter device to shut the drain outlet in order to perform replacement maintenance of the first thermostatic valve. However, Caleffi teaches that it is known to utilize a knob 22 to control a shutter 20 to block flow for maintenance purposes (Fig. 1; page 9, lines 22-25). Furthermore, Emanuel teaches that it is known to utilize a manually operable valve member 28 to close a valve seat and allow for maintenance of thermosensitive element 13 to be performed without shutting off a main supply (col. 3, lines 9-10 and 20-24). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the valve of Kenny to be operable in the manner as taught by Caleffi and Emanuel such that that the knob 16’ is capable of driving the shutter device to shut the drain outlet in order to perform replacement maintenance of the first thermostatic valve, because it would provide a more convenient configuration for maintenance by precluding the need to turn off a main water supply when performing maintenance of the valve.
	As to claim 17, Kenny, as modified teaches the knob 16’ shaped with a central internal protrusion 142 suitable for abutting on the shutter device and closing the drain outlet (Fig. 3).
	As to claim 18, the claim merely recites an intended use of the claimed device. The knob 16’ is capable of being stored in a housing and thus the modified apparatus of Kenny is considered to meet the limitations of the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763